 



Exhibit 10.30

NRG ENERGY, INC.

SUMMARY OF DIRECTOR COMPENSATION

Annual Retainers



  •   Nonmanagement directors receive 60 percent of their compensation in the
form of cash and the remaining 40 percent in the form of vested but deferred
stock units.     •   Nonmanagement directors other than the nonexecutive
Chairman receive total annual compensation of $110,000.     •   The nonexecutive
Chairman receives $270,000 in annual compensation.     •   Members of the Audit
Committee receive an additional $5,000 per year and the Chair of the Audit
Committee receives an additional $50,000 per year.     •   The President and
Chief Executive Officer does not receive separate compensation for Board
service.     •   Additional compensation may be paid for service on special
committees or under other exceptional circumstances.

Additional Compensation in 2004



  •   In 2004, the Audit Committee members received an additional $10,000 for
the extraordinary number (19) of meetings held in 2004.     •   Directors who
served on the Special Committee formed in connection with a transaction in early
2004 were each paid an additional $20,000 for their services on that committee.
    •   Directors who served on a Special Committee formed in connection with
the sale of shares by MatlinPatterson Global Opportunities Partners L.P. and one
of its affiliates to NRG were each paid an additional $5,000.

